Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John E. Kind on 11/5/2021.

The application has been amended as follows: 
In line 1 of New Claim 24, replace  “claim 1” with –claim 21–.

Allowable Subject Matter
Claims 1, 2, 5-8, 11, 12, 15-18, and 21-28 are allowed.  The closest prior art of Patton and Zhang fails to disclose retrieving interest locations, selecting an interest location with the highest number of user interactions and placing the chatroom at the selected interest location in combination with the newly added limitations  Applicant’s arguments with respect to Nevin are persuasive, as Nevin’s capturing of media data when a user is in a popular location does not teach automatically placing a chatroom at by the server one of the chatrooms for a user…” and “automatically providing by the server to the client device, messages associated with the selected chat room…”, the invention recites additional elements beyond abstract idea(s) previously identified which integrates the judicial exception into a practical application, as is necessarily rooted in computing technology, thus overcoming the rejection as per step 2A prong 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS H HENRY/Examiner, Art Unit 3715                                                                                                                                                                                                        

/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715